

	

		II

		Calendar No. 402

		109th CONGRESS

		2d Session

		S. 2253

		[Report No. 109–240]

		IN THE SENATE OF THE UNITED STATES

		

			February 7, 2006

			Mr. Domenici (for

			 himself, Mr. Bingaman,

			 Mr. Talent, Mr.

			 Dorgan, Mr. Burns,

			 Mr. Craig, Mr.

			 Voinovich, Mr. Sessions,

			 Mr. Johnson, Mr. Conrad, Mr.

			 Alexander, Mr. Thomas,

			 Mr. Bond, Mr.

			 Bunning, Mr. Roberts,

			 Mr. Hatch, Mr.

			 Inhofe, Mr. Enzi,

			 Mr. Hagel, Mr.

			 Bennett, Mr. Thune,

			 Mrs. Hutchison, Mr. Santorum, Mr.

			 Coburn, Mr. Cornyn,

			 Mr. Brownback, Mr. Grassley, and Mr.

			 Nelson of Nebraska) introduced the following bill; which was read

			 twice and referred to the Committee on

			 Energy and Natural Resources

		

		

			April 20, 2006

			Reported, under authority of the order of the Senate of

			 April 7, 2006, by Mr. Domenici, without

			 amendment

		

		A BILL

		To require the Secretary of the Interior to offer the 181

		  Area of the Gulf of Mexico for oil and gas leasing.

	

	

		1.Offshore oil and gas leasing

			 in 181 Area of Gulf of Mexico

			(a)DefinitionsIn

			 this section:

				(1)181

			 AreaThe term 181 Area means the area identified in

			 map 15, page 58, of the Proposed Final Outer Continental Shelf Oil and Gas

			 Leasing Program for 1997–2002 of the Minerals Management Service.

				(2)Military

			 Mission LineThe term Military Mission Line means

			 the north-south line at 86°41′ W. longitude.

				(3)SecretaryThe

			 term Secretary means the Secretary of the Interior, acting through

			 the Minerals Management Service.

				(b)Lease

			 saleExcept as otherwise provided in this section, the Secretary

			 shall offer the 181 Area for oil and gas leasing pursuant to the Outer

			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) as soon as practicable,

			 but not later than 1 year, after the date of enactment of this Act.

			(c)Excluded

			 areasIn carrying out subsection (b), the Secretary shall not

			 offer for oil and gas leasing—

				(1)any area east of

			 the Military Mission Line, unless the Secretary of Defense agrees in writing

			 before the area is offered for lease that the area can be developed in a manner

			 that will not interfere with military activities; or

				(2)any area that is

			 within 100 miles of the coastline of the State of Florida.

				(d)Leasing

			 ProgramThe 181 Area shall be offered for lease under this

			 section notwithstanding the omission of the 181 Area from any outer Continental

			 Shelf leasing program under section 18 of the Outer Continental Shelf Lands Act

			 (43 U.S.C. 1344).

			

	

		April 20, 2006

		Reported without amendment

	

